OPINION OF THE COURT.
The injunction decreed by writ of April 12, last, was provisional, and could produce legal effects only until the injunction applied for had been decided upon; wherefore an order *325having been entered on May 2 denying the same and leaving without effect the injunction previously' decreed, it is evident that said injunction can have no legal effect notwithstanding the appeal taken and allowed from aforesaid order of May 2.
The writ of mandamus applied for is denied, with costs against the petitioner.
Chief Justice Quinones and Justices Hernández, Figueras and MacLeary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.